UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7825


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM TERRENCE CROSS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:03-cr-00010-RBS-1)


Submitted:    January 14, 2010              Decided:   January 21, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Terrence Cross, Appellant           Pro Se. Laura Pellatiro
Tayman,   Assistant  United States          Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William   Terrence    Cross    appeals    the   district    court’s

order denying his Fed. R. Civ. P. 60(b)(4) motion to void his

criminal judgment.             We have reviewed the record and find no

reversible error.         We note that Cross attempted to use a civil

rule to attack his criminal judgment and that he has submitted

the federal jurisdiction argument numerous times and has not

demonstrated error.         Accordingly, we affirm the district court’s

order.      United States v. Cross, No. 2:03-cr-00010-RBS-1 (E.D.

Va. Sept. 3, 2009).            We dispense with oral argument because the

facts    and    legal    contentions    are   adequately       presented    in   the

materials      before    the    court   and   argument    would    not     aid   the

decisional process.

                                                                           AFFIRMED




                                         2